Citation Nr: 1221656	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO found that the appellant was not the surviving spouse of the Veteran.

The appellant testified before the undersigned at a February 2012 Board hearing at the RO.  A transcript of the hearing has been associated with the evidence of record

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are duplicative of the evidence in the paper claims file. 


FINDING OF FACT

When the Veteran died in February 1996, he was not married to the appellant.






CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to recognition of an appellant as a deceased veteran's surviving spouse.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

In order to be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

An appellant claiming to be the spouse of a veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In her March 2008 claim (VA Form 21-534) and during the February 2012 hearing, the appellant reported that she and the Veteran were married in December 1963 in Finland and that they subsequently moved to California.  During their marriage, the Veteran both physically and mentally abused the appellant and he abandoned the appellant and their children in 1972.  The appellant and the Veteran were divorced in October 1973 due to irreconcilable differences and the divorce was legally recognized in both Finland and California.  The Veteran died in February 1996 and the appellant has not remarried since his death.

The appellant has neither disputed the validity of her divorce from the Veteran nor contended that she and the Veteran continuously lived together after the divorce or otherwise re-established a marriage.  Thus, the evidence is clear that at the time of the Veteran's death in 1996, he was not married to the appellant.  

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant and the Veteran were legally divorced at the time of the Veteran's death.  Thus, the law does not recognize the appellant as the surviving spouse of the Veteran for the purpose of VA death benefits.  

While the Board is sympathetic to the appellant's situation, the Board has no authority to create exceptions, or to overturn or to disregard the very specific limitation on the award of death benefits. 38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  

The law is clear that in order to establish entitlement to VA death benefits, the appellant must be recognized as the Veteran's legal spouse at the time of his death. 38 C.F.R. §§ 3.1(j), 3.50.  The fact that the appellant was not legally married to the Veteran at the time of his death forecloses eligibility for VA death benefits. Accordingly, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


